Case 4:21-cr-00043-Y Document 18 Filed 03/04/21 Page 1 of 2 PagelD 25

ORIGINAL

  

IN THE UNITED STATES DISTRICT COURT)?
FOR THE NORTHERN DISTRICT OF TEXAS

 

FORT WORTH DIVISION Ae ype ne a 7B
UNITED STATES OF AMERICA
Vv. No.
RICARDO PENA PARNO (01)

AKA “ROBERTO ALAMEDA CENTENO”
AKA “ROBERTO JAVIER CENTENO”
AKA “FRANK CHURON”

AKA “FRANCISCO FLORES”

 

 

INFORMATION
The United States Attorney Charges:
Count One
Theft of Government Money
(Violation of 18 U.S.C. §§ 641 and 2)
Between in or around November 2020 and continuing into January 2021, in the
Fort Worth Division of the Northern District of Texas, defendant, Ricardo Pena Parno,
and others known and unknown, aiding and abetting one another, did willfully and
knowingly steal, purloin and convert to his own use and the use of another, money of the
United States, namely: unemployment insurance funds administered by the Texas

Workforce Commission and funded by the U.S. Department of Labor, to which he knew

that he and others were not entitled, and having a total value exceeding $1,000.

Information - Page 1
Case 4:21-cr-00043-¥Y Document 18 Filed 03/04/21 Paye 2 of 2 PagelD 26

In violation of 18 U.S.C. §§ 641 and 2.

Information - Page 2

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

a

PJ. MEITL
Assistant United States Attorney

District of Columbia Bar No. 502391

Virginia State Bar No. 73215
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102

Tel: 214-659-8680

Fax: 214-659-8812
Email: philip.meitlh@usdoj.gov

 
